Citation Nr: 1048368	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a hearing before the Board; however, in 
June 2010, the Veteran's representative submitted a signed 
statement withdrawing that request.  There is no hearing request 
pending.  

In September 2010, the Board remanded the issues of entitlement 
to service connection for left knee and left foot disabilities 
for further evidentiary development.  The requested development 
was completed, and the case has now been returned to the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Left knee disability was first diagnosed many years after the 
Veteran's discharge from service, and the most probative medical 
opinion on the question of whether there exists a medical nexus 
between the Veteran's current left knee disability and service 
weighs against the claim.

2.  Left foot disability was first diagnosed many years after the 
Veteran's discharge from service, and the most probative medical 
opinion on the question of whether there exists a medical nexus 
between the Veteran's current left foot disability and service 
weighs against the claim.


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2010).

2.  Left foot disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of left foot 
disability during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2007 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letter also advised the Veteran of 
how disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and private treatment records.  In an August 2008 statement, the 
Veteran's sister noted that the Veteran was treated by a Dr. 
Ralph Cooke after he returned home from service.  In September 
2010, the Veteran was specifically asked to provide authorization 
to obtain records from Dr. Cooke.  No response was received from 
the Veteran.  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of the 
Veteran's cooperation in obtaining private medical records, which 
VA cannot obtain without his permission, VA has no further 
obligations regarding these records.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for VA 
examinations.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and degenerative arthritis becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he fell from a ladder during service 
and injured his left knee and left foot.  He reports that he was 
seen by a Navy Corpsman after this injury as there was not a 
physician aboard the ship he was stationed on.  A statement from 
the Veteran's sister indicates that she received letters from the 
Veteran during his service in which he noted falling from a 
ladder.  She also stated that he had problems with his left knee 
and foot since this injury.    

Service treatment records show no complaints, treatment or 
diagnoses related to any left knee or left foot injuries.  At 
separation, clinical evaluation of the lower extremities and feet 
was normal.  

A January 2007 form, apparently completed by the Veteran's 
private physician, indicates that the Veteran has a nodule 
anterior tibial tubercule left knee secondary old trauma versus 
Osgood-Schlatter and a nodule 2-3 metatarsal proximally secondary 
old trauma versus degenerative joint disease that are as likely 
as not related to the Veteran's military service.  A May 2007 
treatment report notes the tibial tubercle as well as a nodule on 
the proximal 1st to 3rd metatarsals.  The Veteran reported 
falling off a ladder and injuring his left knee and left foot 
while aboard ship in 1956.  He reported treatment by a Corpsman 
but no X-rays.  The Veteran's private physician (in 2007) 
assessed probable late effect of trauma versus Osgood Schlatter's 
disease causing the anterior tibial tubercle to be prominent.  No 
rationale is provided for either opinion.  

The Veteran was afforded a VA orthopedic examination in October 
2010.  Regarding the left foot, he reported falling down a ladder 
in 1956 and injuring his left foot.  It was not casted and he did 
not have surgery.  He had no orthotics or any other treatment on 
the foot other than some callus removal.  After examination and 
review of X-rays, the examiner diagnosed left foot hallux valgus, 
hammertoes, and degenerative joint disease.  The examiner opined 
that it is less likely as not that the Veteran's current foot 
pain was a continuation of the foot pain he had in the military.  
He explained that the Veteran's feet were normal on examination 
at separation.  

Regarding the left knee, the examiner noted the Veteran reported 
falling down a ladder in 1956 and injuring his left knee.  He had 
no past surgeries of the left knee.  After examination and review 
of X-rays, the examiner diagnosed left knee strain.  The examiner 
opined that it is less likely as not that the current knee pain 
was a continuation of the knee pain in the military.  He 
explained that the Veteran's lower extremities, spine, and other 
musculoskeletal parts were normal on examination at separation.  

In this case, the first medical evidence of any left knee or left 
foot disability is not until 2007, more than 50 years after the 
Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  While the Veteran reports treatment by a 
private physician after service, he has not authorized VA to 
obtain these records.  

The evidence supporting the Veteran's claims includes lay 
statements regarding in-service injury and subsequent 
"problems" and the January 2007 and May 2007 private opinions.  
The January 2007 and May 2007 medical opinions are being afforded 
little, if any, probative weight.  First, the opinions indicate 
that the Veteran's left knee disability may be due to trauma or 
Osgood Schlatter's disease, and that his left foot disability may 
be due to trauma or degenerative joint disease.  The physician 
has identified 2 possible causes for each disability, with only 
one cause being related to the military.  Second, the physician 
did not provide a rationale for either opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that 
a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two).

The lay statements in this case indicate that the Veteran injured 
his left knee and foot during service when he fell from a ladder.  
The Veteran's sister stated that he has had problems with his 
left knee and foot since the accident.  However, she did not 
explain what problems he had or describe symptoms she witnessed.  
Likewise, the Veteran has not asserted that he has had pain 
and/or other observable symptomatology since the accident.  
Instead, he suggests that the current left knee and left foot 
problems must be related to the fall from the ladder during 
service.  

The Veteran is competent to report falling down a ladder, being 
treated by a Corpsman, and observable symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994).  However, neither the 
Veteran nor his sister are shown to have specialized training to 
diagnose orthopedic disorders or to determine the etiology of the 
left knee and left foot disorders first identified 50 years after 
his discharge from service.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  In 
any event, the lay statements are outweighed by the medical 
statements in this case.    

Moreover, whether any symptoms the Veteran experienced in service 
or following service are in any way related to his current left 
knee and foot disabilities requires medical expertise to 
determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) 
("Although the veteran is competent to testify to the pain he has 
experienced since his tour in the Persian Gulf, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is currently 
diagnosed with.").  The most probative medical opinion on this 
point is from the 2010 VA examiner.  The VA examiner was well 
aware of the Veteran's statements regarding the injury in service 
and subsequent complaints, yet he still opined that the current 
left knee and left foot disabilities were less likely as not 
related to the reported in-service injuries.  This opinion is 
afforded high probative value as it was made by a physician after 
review of the relevant evidence (including service treatment 
records, X-rays and the Veteran's statements) and examination of 
the Veteran, and is supported by a clearly stated rationale.

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran's left knee and left foot disabilities 
were not present in service or for many years thereafter, and 
have not been shown by competent and probative medical evidence 
to be etiologically related to his active service.  Accordingly, 
service connection for left knee and left foot disabilities is 
not warranted on any basis.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for a left foot disability is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


